Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

PLEASE READ THIS DOCUMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

This SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”), dated as of April
4, 2016, is by and between David A. Crittenden (“Crittenden”) and Universal
Truckload Services, Inc., a Michigan corporation (the “Company”).

Recitals:

A. In connection with Crittenden’s resignation as Chief Financial Officer and
Treasurer of the Company, and in order to promote a smooth and amicable
transition of duties, the Company has decided to offer the separation
compensation set forth in this Agreement, the receipt of which is conditioned
upon Crittenden’s compliance with the terms and conditions of this Agreement.

B. In consideration of the mutual promises set forth in this Agreement, the
parties to this Agreement, intending to be legally bound, hereby agree as
follows:

Agreement:

1. Resignation. Crittenden’s resignation from the position of Chief Financial
Officer and Treasurer of the Company, and from any other positions or
appointments that he may hold by or through the Company and its affiliates,
including as an officer or director of any subsidiary of the Company, is
effective as of the date of this Agreement (the “Resignation Date”). Crittenden
agrees to execute, promptly upon request by the Company or any of its
affiliates, any additional documents necessary to effectuate the resignations.
After the Resignation Date, Crittenden will no longer be authorized or permitted
to incur any expenses, obligations or liabilities on behalf of the Company or
its affiliates.

2. Consideration. In consideration of Crittenden’s release of any and all claims
in accordance with Section 4 of this Agreement, and other promises of Crittenden
contained in this Agreement, the Company shall pay to Crittenden the following
consideration, contingent upon Crittenden’s execution of this Agreement and
Crittenden’s continued full compliance with the terms of this Agreement:

a. Thirty-two (32) weeks of severance pay, at the rate of $6,625.00 per week,
less applicable federal, state, and local taxes and other deductions as may be
required by law to be made from wage payments to employees, provided that such
payments shall commence within 10 days after the expiration of the revocation
period set forth in Section 7 of this Agreement; and

b. the sum of $132,500.00, at the rate of $6,625.00 per week, for 20 weeks in
exchange for the non-disparagement covenant set forth in Section 8 of this
Agreement, for which Employee will be issued a Form 1099, provided that such
payments shall commence immediately after the payments set forth in Subsection
2(a) of this Agreement have been completed, and provided further that nothing in
this subparagraph is intended to place a limit on the potential damages to which
the Company might be entitled in the event of a violation of Section 8.)



--------------------------------------------------------------------------------

3. Consultation. For a period of one year following the Resignation Date (the
“Consultation Period”), Crittenden agrees to be available for meetings,
consultations, and depositions as required by the Company at mutually agreed
upon times, dates, and locations within 10 business days of the date the Company
notifies Crittenden of the need for his services. During the Consultation
Period, out-of-state travel expenses will be the responsibility of the Company.
In addition, Crittenden agrees to be available after conclusion of the
Consultation Period, for a consultation fee of $130.00 per hour, to offer
assistance as needed in any matters Crittenden has knowledge, at mutually agreed
upon times, dates, and locations within 10 business days of the date the Company
notifies Crittenden of the need for his services.

4. Waiver and Release. As a material inducement to the Company to enter into
this Agreement, Crittenden, on his own behalf and that of his heirs, attorneys,
agents, administrators, representatives, successors and assigns (collectively,
the “Releasing Parties”), voluntarily and knowingly waives, releases, and
discharges the Company and its predecessors, successors, subsidiaries,
affiliates, shareholders, employees, officers, directors, members, assignees,
agents, and attorneys (collectively, the “Releasees”), both when acting in their
respective capacities on behalf of the Company and in their individual
capacities, from any and all claims, liabilities, demands, and causes of action,
known or unknown, fixed or contingent (collectively, “Claims”), that the
Releasing Parties may have or claim to have against any of the Releasees,
arising out of or related to any matter, event, fact, act, omission, cause or
thing which existed, arose, or occurred prior to Crittenden signing this
Agreement. This waiver and release includes, but is not limited, to:

a. Claims arising under any federal, state, or local laws including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Civil Rights Act of
1991, and the Family and Medical Leave Act;

b. Claims for breach of contract, express or implied, including any Claims for
breach of any implied covenant of good faith and fair dealing;

c. any tort Claims, including, without limitation, any Claims for personal
injury, harm or damages, whether the result of intentional, unintentional,
negligent, reckless, or grossly negligent acts or omissions;

d. any Claims for wrongful discharge or other claims arising out of any legal
restrictions on the right to terminate employees;

e. any Claims for unpaid wages, including, but not limited to, commissions,
bonuses, and paid time off; and

f. any Claims for attorneys’ fees or costs.

This waiver and release does not include Claims for alleged breach of this
Agreement or for workers compensation benefits. Crittenden also agrees not to
file a lawsuit against any of the

 

- 2 -



--------------------------------------------------------------------------------

Released Parties in connection with the released Claims. Crittenden agrees that
if anyone makes a Claim or undertakes an investigation involving him in any way,
Crittenden waives any and all rights and claims to financial recovery resulting
from such Claim or investigation. Crittenden further represents that he has not
assigned to any other person any of such Claims, and that he has the full right
to grant this release. It is agreed that this is a general release and it is to
be broadly construed as a release of all Claims, except those that cannot be
released by law. By signing this Agreement, Crittenden acknowledges that he is
doing so knowingly and voluntarily, that he understands that he may be releasing
Claims he may not know about, and that he is waiving all rights he may have had
under any law that is intended to protect him from waiving unknown Claims.

5. No Obligation to Rehire. Crittenden’s separation from employment with the
Company is effective as of the Resignation Date, and Crittenden agrees that the
Company is under no obligation to rehire him.

6. Independent Determination. Crittenden understands that he has been given a
period of 21 days from the date he first received this Agreement in which to
review and consider it, and that he may use as much or as little of this 21-day
period as he desires. Crittenden further understands that he has the right to
discuss all aspects of this Agreement with an attorney of his choosing and that,
although whether or not to consult with an attorney is his decision, the Company
encourages Crittenden to do so. By signing this Agreement, Crittenden
acknowledges and agrees that he is entering into this Agreement knowingly and
voluntarily, that he has used as much, if any, of the 21-day period as he
desired, and that he has exercised the right to consult with an attorney to the
full extent he desired.

7. Revocation. Crittenden has the right to revoke this Agreement within seven
days after signing it. Revocation can be made only by delivering a written
notice of revocation to Peter J. Dwyer, Jr., President HR-1 Corp, 12225 Stephens
Road, Ste 100, Warren, Michigan 48089. For such revocation to be effective, it
must be received no later than the close of business on the seventh day after
Crittenden signs this Agreement. This Agreement will not be effective or
enforceable until the revocation period has expired without Crittenden having
exercised Crittenden’s right of revocation.

8. Non-Disclosure and Non-Disparagement. Crittenden agrees not to disclose
confidential, sensitive, or proprietary information concerning the Company
obtained by him during his employment with the Company. For purposes of this
Agreement, “confidential, sensitive, or proprietary” information would include,
without limitation, all materials and information (whether written or not) about
the services, processes, research, customers, personnel, finances, purchasing,
sales, marketing, accounting, costs, pricing, improvements, discoveries,
business methods, inventions and other business aspects of the Company and its
affiliates which are not generally known and accessible to the public at large
or which provide the Company with a competitive advantage. Crittenden agrees
that he will not: (a) make any statements to representatives of any press or
media, Company employee, government entity, customer or vendor, which is
disparaging of the Company, its reputation, or the character, competence or
reputation of any officer, director, executive, employee, shareholder or agent
of the Company or any of its affiliated entities; (b) directly or indirectly
provide information, issue statements, or take any action that would be
reasonably likely to damage the Company’s

 

- 3 -



--------------------------------------------------------------------------------

reputation, cause the Company embarrassment or humiliation, or otherwise cause
or contribute to the Company being held in disrepute; (c) directly or indirectly
seek to cause any person or organization to discontinue or limit their current
employment or business relationship with the Company; or (d) encourage or assist
others to issue such statements or take such actions prohibited in this
Paragraph. In response to inquiries from third parties, Crittenden and the
Company shall confirm only that Crittenden has separated from the Company on
mutually acceptable terms. Crittenden agrees that the Company also may confirm
to third parties Crittenden’s dates of employment, titles and positions.
Notwithstanding anything in this Agreement to the contrary, any confidentiality,
non-disclosure, non-disparagement or similar provision in this Agreement does
not prohibit or restrict any party under this Agreement from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, the SEC, any other self-regulatory organization or any other
state or federal regulatory authority, regarding this Agreement or its
underlying facts or circumstances.

9. Terms of the Employment Agreement. The consideration set forth in Section 2
of this Agreement supersedes, modifies and replaces any and all payments, rights
and benefits contemplated by Section 8(d) of the Employment Agreement dated as
of September 7, 2010 between Crittenden and LINC Logistics Co., a subsidiary of
the Company (the “Employment Agreement”). This Agreement shall have no effect on
Crittenden’s entitlement to reimbursement for COBRA premiums for medical and
dental coverage for a period of 12 months from the Resignation Date.
Notwithstanding anything to the contrary in the Company’s 2014 Amended and
Restated Stock Incentive Plan or the related grant agreements, the 5,577
unvested shares of restricted stock previously granted to Crittenden shall be
deemed fully vested as of the Resignation Date. Except as modified by this
Agreement, the terms and conditions of the Employment Agreement that were
intended to survive termination of employment, including but not limited to
Section 5 (Covenant Not to Compete) and Section 6 (No Interference with
Employment Relationships) thereof, shall continue in full force and effect and
are incorporated by reference into this Agreement.

10. Return of Consideration. In the event that Crittenden breaches Sections 1,
3, 4 or 8 of this Agreement or Sections 5 or 6 of the Employment Agreement, the
Company shall cease making payments to Crittenden pursuant to Sections 2 and 3
of this Agreement, and Crittenden shall be required to return to Company any
consideration already received by him pursuant to Sections 2 and 3 of this
Agreement.

11. Miscellaneous. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement. The parties acknowledge
and agree that this Agreement does not constitute, is not intended to be, and
shall not be construed, interpreted, or treated in any respect as an admission
of liability or wrongdoing for any purposes whatsoever. This Agreement, together
with the provisions of the Employment Agreement that are incorporated by
reference into this Agreement, contains all of the understandings and agreements
between Crittenden and the Company regarding the subject matter hereof, and
supersedes all earlier negotiations and understandings, written or oral. This
Agreement may not be modified except by written instrument signed by both
Crittenden and Company. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Michigan.

 

- 4 -



--------------------------------------------------------------------------------

12. Representation. Crittenden represents and agrees that he has thoroughly read
this Agreement in its entirety; that he has had a reasonable time to consider
its terms; that he fully understands all of its terms; that he has not relied
upon any representations, promises, or statements, oral or written, that are not
set forth in this Agreement; and that he has entered into this Agreement
voluntarily and upon his own free will.

[Signatures appear on next page.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
indicated below.

 

DAVID A. CRITTENDEN     UNIVERSAL TRUCKLOAD SERVICES, INC.         By:   HR-I
Corp.         Its:   Authorized Agent

/s/ David A. Crittenden

      By:  

/s/ Peter J. Dwyer, Jr.

        Name:   Peter J. Dwyer, Jr.         Title:   President Date:  

April 4, 2016

    Date:  

April 4, 2016

 

- 6 -